Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 2/28/2022 amendment.
Claims 1, 11, and 12 are cancelled.
Claims 13 and 14 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second duct having a second intake port, that intakes the heat carrier flowing out from the first outtake port, a second cooling and heating unit, which cools and heats the intake heat carrier, and a second outtake port which flows out the cooled and heated carrier” (i.e. flow through the first and second ducts in series as suggested by applicant’s arguments on page 16, line 1-19) (claim 9, lines 12-14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 2 and 9, the recitations “a first outtake port which flows out the cooled and heated carrier” (emphasis added) (claim 2, line 15 and claim 9, lines 10-11) and “a second outtake port which flows out the cooled and heated carrier” (emphasis added) (e.g. claim 2, line 18 and claim 9, line 14) appear to introduce new matter.
Namely, based upon applicant’s originally filed disclosure it appears that each heating and cooling means is configured to perform either (emphasis added) cooling the heat carrier or heating the heat carrier (Paragraph 16 of applicant’s specification) as opposed to cooling and heating are recited in amended claims 2 and 9.
Further, based upon applicant’s drawings (e.g. Figures 1-3), the instant invention appears to be directed to a temperature control device including: at least one housing (211), at least one heat source (201), at least one first duct (411) with at least one first heating and cooling means (123), and a second duct (511) with at least one second heating and cooling means, where the first and second ducts are arranged in parallel (Figure 2), where the first and second heating and cooling means are fluidically connected to each other in parallel (Figure 2), and where throttle valves (133, 134) regulate flow of coolant through the parallel heat exchangers (Figure 3).
Since it appears that each respective duct only includes one heat exchanger and since heat exchangers are connected to a common fluid source in parallel, there does not appear to be sufficient support in applicant’s disclosure for heating and cooling a heat carrier in each respective duct as recited in amended claims 2 and 9.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitations “the heat carrier” (line 11), “the heat carrier” (line 13), “the intake heat carrier” (line 14), “the cooled and heated carrier” (line 15), “the heat carrier” (line 16), “the intake heat carrier” (line 17), “the cooled and heated carrier” (line 18) render the claim indefinite.  Since the claim previously set forth “a fluid heat carrier” (claim 2, line 10) it is unclear if each of the aforementioned “heat carrier(s)” and carrier(s) refer to the “fluid heat carrier” (claim 2, line 10) or another separate and distinct heat carrier.  For examination purposes and for the purposes of consistency, it is assumed that each of the aforementioned “heat carrier(s)” and carrier(s) refer to the “fluid heat carrier” (claim 2, line 10).
Regarding claim 9, the recitations “the heat carrier” (line 7), “the heat carrier” (line 9), “the intake heat carrier” (line 10), “the cooled and heated carrier” (line 11), “the heat carrier” (line 12), “the intake heat carrier” (lines 13-14), “the cooled and heated carrier” (line 14) render the claim indefinite.  Since the claim previously set forth “a fluid heat carrier” (claim 9, line 7) it is unclear if each of the aforementioned “heat carrier(s)” and carrier(s) refer to the “fluid heat carrier” (claim 2, line 10) or another separate and 
Claims 3-8, 10, and 15-21 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable Wei (US 2012/0044632), Federspiel et al. (US 2012/0101648), and further in view of Gibson (US 2,166,813).
Regarding claims 2 and 3, Wei discloses a temperature control device, comprising:
a housing (10) in which a heat source (e.g. 20) is installed (Figure 1), the housing including:

an outflux unit (Annotated Figure 1 of Wei) through which the fluid heat carrier having passed through the heat source and having been cooled/heated flows out (Annotated Figure 1 of Wei),
While Wei discloses a first duct (Annotated Figure 1 of Wei) having a first intake port (Annotated Figure 1 of Wei) that intakes the fluid heat carrier flowing out from the outflux unit (Annotated Figure 1 of Wei), a first a first cooling and heating unit (162), and a first outtake port (Annotated Figure 1 of Wei) which flows out the fluid heat carrier, Wei does not explicitly teach or disclose the first a first cooling and heating unit as operatively cooling and heating the fluid heat carrier.
Federspiel et al. teaches a temperature control device, where the temperature control device applicable to a housing in which a heat source is contained (Paragraph 3), where the temperature control device includes: at least one duct (300) (Figure 3) and at least one heating and cooling unit (Defined by elements 310, 330, 340) (Figure 3), where the at least one heating and cooling unit cools and heats a fluid heat carrier (Figure 3 and Paragraph 47).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first a first cooling and heating unit as disclosed by Wei in the form of a cooling and heating unit that operatively heats and cools a fluid heat carrier as taught by Federspiel et al. to improve operating efficiency of a temperature control device (e.g. energy and/or monetary cost) while providing desirable environmental conditions within a housing in 
Further, Wei does not teach or disclose a second duct having a shape that follows an outline of the first duct and is stacked on top of the first duct.
Gibson teaches a temperature control device, comprising: a first duct (Figure 1: Defined by a first portion of 10) with first cooling and heating unit (19), a second duct (Figure 1: Defined by a second portion of 10) with second cooling and heating unit (18), and a heat carrier (Page 1, Col. 1, lines 35-41: Air), where the heat carrier flows through the first duct from an outflux unit (11) to a first intake port (Annotated Figure 1 of Gibson) to a first outtake port (Annotated Figure 1 of Gibson) to an influx unit (20), where the heat carrier flows through the second duct from the outflux unit (i.e. 11) to a second intake port (Annotated Figure 1 of Gibson) to a second outtake port (Annotated Figure 1 of Gibson) to the influx unit (i.e. 20), and where second duct having a shape that follows an outline of the first duct and is stacked on top of the first duct (Figure 1: The first and second ducts have shapes defining outlines that are complimentary to each other), where (claim 3) the first duct and the second duct are installed in parallel to each other with respect to the outflux unit and the influx unit (Annotated Figure 1 of Gibson).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to provide a temperature control device as disclosed by Wei with a parallel second duct having a second cooling and heating unit as disclosed by Gibson to improve temperature control device operating efficiency by incorporating a redundant cooling and heating unit configured to providing additional cooling and dehumidification (Page 1, Col. 1, lines 5-27 of Gibson).


    PNG
    media_image1.png
    752
    744
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    366
    401
    media_image2.png
    Greyscale

Regarding claims 5 and 16, Wei discloses a temperature control device, as discussed above.  While Wei disclose that the first cooling and heating unit is installed above the housing (Figure 1), the first cooling and heating units performs cooling of the heat carrier (Paragraph 19), and the first duct has a longitudinal direction near a position in which the first cooling and heating unit is installed (Annotated Figure 1 of Wei), Wei does not teach or disclose a second duct associated with the influx and outflux unit.
Gibson teaches a temperature control device, comprising: a first duct (Figure 1: Defined by a first portion of 10) with first cooling and heating unit (19), a second duct (Figure 1: Defined by a second portion of 10) with second cooling and heating unit (18), and a heat carrier (Page 1, Col. 1, lines 35-41: Air), where the heat carrier flows through the first duct from an outflux unit (11) to a first intake port (Annotated Figure 1 of Gibson) to a first outtake port (Annotated Figure 1 of Gibson) to an influx unit (20), where the heat carrier flows through the second duct from the outflux unit (i.e. 11) to a second intake port (Annotated Figure 1 of Gibson) to a second outtake port (Annotated Figure 1 of Gibson) to the influx unit (i.e. 20), where the first and second cooling and heating units perform cooling of the heat carrier (Page 1: Col. 1, line 35 to Col. 2, line 10), and a longitudinal direction of the first duct near a position in which the first cooling and heating unit is installed and a longitudinal direction of the second duct near a position in which the second cooling and heating unit is installed are parallel to each other (Annotated Figure 1 of Gibson).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to provide a temperature control device as disclosed by Wei with a parallel second duct having a second cooling and heating unit as disclosed by Gibson to improve temperature control 
Regarding claim 9, Wei discloses a temperature control device, comprising:
a housing (10) in which a heat source (e.g. 20) is installed (Figure 1), the housing including:
an influx unit (Annotated Figure 1 of Wei) into which a fluid heat carrier (Paragraph 16: Air) flows (Annotated Figure 1 of Wei),
an outflux unit (Annotated Figure 1 of Wei) through which the fluid heat carrier having passed through the heat source and having been cooled/heated flows out (Annotated Figure 1 of Wei),
While Wei discloses a first duct (Annotated Figure 1 of Wei) having a first intake port (Annotated Figure 1 of Wei) that intakes the fluid heat carrier flowing out from the outflux unit (Annotated Figure 1 of Wei), a first a first cooling and heating unit (162), and a first outtake port (Annotated Figure 1 of Wei) which flows out the fluid heat carrier, Wei does not explicitly teach or disclose the first a first cooling and heating unit as operatively cooling and heating the fluid heat carrier.
Federspiel et al. teaches a temperature control device, where the temperature control device applicable to a housing in which a heat source is contained (Paragraph 3), where the temperature control device includes: at least one duct (300) (Figure 3) and at least one heating and cooling unit (Defined by elements 310, 330, 340) (Figure 3), where the at least one heating and cooling unit cools and heats a fluid heat carrier (Figure 3 and Paragraph 47).  As a result, it would have been obvious to one with 
Further, Wei does not teach or disclose a second duct positioned in relation to the first duct.
Gibson teaches a temperature control device, comprising: a first duct (Figure 1: Defined by a first portion of 10) with a first cooling and heating unit (19), a second duct (Figure 1: Defined by a second portion of 10) with a second cooling and heating unit (18), a heat carrier (Page 1, Col. 1, lines 35-41: Air), an outflux unit (11), and an influx unit (20), where the first duct has a first intake port that intakes the heat carrier flowing out from the outflux unit (Annotated Figure 1 of Gibson) and a first outtake port which flows out the heat carrier (Annotated Figure 1 of Gibson), and where the second duct has a second intake port that intakes the heat carrier flowing out from the first outtake port (Annotated Figure 1 of Gibson and Page 1, lines 35-54: The system of Gibson defines an air conditioning circuit in which a flow of a heat carrier is cyclically divided in 11 and recombined in 20, where an air particle flowing through the first duct in a first pass is inherently capable of passing through the second duct in a subsequent pass i.e. the second intake port of the second duct is fluidically connected to both the first outtake port of the first duct and the second outtake port of the second duct) and a second 

Claims 4, 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Wei (US 2012/0044632), Federspiel et al. (US 2012/0101648), and Gibson (US 2,166,813), and further in view of Semmes (US 7,540,320).
Regarding claims 4 and 15, Wei as modified by Gibson teaches first and second parallel ducts with respective cooling and heating units as discussed above.  However, Wei as modified by Gibson does not explicitly teach or disclose that the respective cooling and heating units are inclined to a longitudinal direction of the respective ducts.
Semmes (Figure 6) teaches a temperature control device, comprising: at least one cooling and heating unit (15) arranged in at least one duct (6), where the at least one cooling and heating unit is installed inside the at least one duct in such a way as to face in a direction inclined to a longitudinal direction of the at least one duct (Figure 6).  Note that Semmes acknowledges other configurations of cooling and heating units (1, 3, 5, and 11).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to incline the first and second cooling and 
Regarding claim 10, Wei discloses a temperature control device, as discussed above.  While Wei discloses that the influx unit is open in an entire surface of a front surface of the housing (Annotated Figure 1 of Wei, see also Figure 2), that the outflux unit is open in an entire surface of a rear surface of the housing (Annotated Figure 1 of Wei, see also Figure 2), that the first duct is installed along a rear surface of the housing (Annotated Figure 1 of Wei), that the first cooling and heating unit is installed inside the first duct along a rear surface of the housing (Annotated Figure 1 of Wei), and that the first outtake port of the first duct is installed above the housing in such a way as to face a front surface side (i.e. a front surface side as defined by the influx unit) of the housing (Annotated Figure 1 of Wei), Wei does not teach or disclose a second duct positioned in relation to the first duct.
Gibson teaches a temperature control device, comprising: a first duct (Figure 1: Defined by a first portion of 10) with a first cooling and heating unit (19), a second duct (Figure 1: Defined by a second portion of 10) with a second cooling and heating unit (18), a heat carrier (Page 1, Col. 1, lines 35-41: Air), an outflux unit (11), and an influx unit (20), where the first duct has a first intake port that intakes the heat carrier flowing out from the outflux unit (Annotated Figure 1 of Gibson) and a first outtake port which flows out the heat carrier (Annotated Figure 1 of Gibson), and where the second duct has a second intake port that intakes the heat carrier flowing out from the first outtake 
Further, while Wei as modified by Gibson teaches first and second parallel ducts with respective cooling and heating units as discussed above, Wei as modified by Gibson does not explicitly teach or disclose that the second cooling and heating unit is inclined to a longitudinal direction of the second ducts.
Semmes (Figure 6) teaches a temperature control device, comprising: at least one cooling and heating unit (15) arranged in at least one duct (6), where the at least one cooling and heating unit is installed inside the at least one duct in such a way as to face in a direction inclined to a longitudinal direction of the at least one duct (Figure 6).  Note that Semmes acknowledges other configurations of cooling and heating units (1, 3, 5, and 11).  As a result, it would have been obvious to one with ordinary skill in the 
Regarding claim 17, Wei discloses a temperature control device, as discussed above.  While Wei disclose that the first cooling and heating unit is installed above the housing (Figure 1), the first cooling and heating units performs cooling of the heat carrier (Paragraph 19), and the first duct has a longitudinal direction near a position in which the first cooling and heating unit is installed (Annotated Figure 1 of Wei), Wei does not teach or disclose a second duct associated with the influx and outflux unit.
Gibson teaches a temperature control device, comprising: a first duct (Figure 1: Defined by a first portion of 10) with first cooling and heating unit (19), a second duct (Figure 1: Defined by a second portion of 10) with second cooling and heating unit (18), and a heat carrier (Page 1, Col. 1, lines 35-41: Air), where the heat carrier flows through the first duct from an outflux unit (11) to a first intake port (Annotated Figure 1 of Gibson) to a first outtake port (Annotated Figure 1 of Gibson) to an influx unit (20), where the heat carrier flows through the second duct from the outflux unit (i.e. 11) to a second intake port (Annotated Figure 1 of Gibson) to a second outtake port (Annotated Figure 1 of Gibson) to the influx unit (i.e. 20), where the first and second cooling and heating units perform cooling of the heat carrier (Page 1: Col. 1, line 35 to Col. 2, line 10), and a longitudinal direction of the first duct near a position in which the first cooling and heating unit is installed and a longitudinal direction of the second duct near a 

Claims 6, 7, 8, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable Wei (US 2012/0044632), Federspiel et al. (US 2012/0101648), and Gibson (US 2,166,813), and further in view of Kawano (US 2017/0038085).
Regarding claim 8, Wei as modified by Gibson teaches first and second parallel ducts with respective cooling and heating units as discussed above.  While Wei discloses that the first duct includes a first curved portion that smoothly changes a direction of a path, Wei as modified by Gibson does not explicitly teach or disclose that the first duct includes a first curved portion that smoothly changes a direction of a path and the second duct includes a second curved portion that smoothly changes a direction of a path.
Kawano (Figure 6) teaches a temperature control device, comprising: at least one duct (2a) defining a first flow path (Annotated Figure 6) and a second flow path (Annotated Figure 6), where the first and second flow paths are parallel to each other (Annotated Figure 6), where the first flow path includes a first curved portion that 

    PNG
    media_image3.png
    355
    323
    media_image3.png
    Greyscale

Regarding claim 6, 7, 18, 20, and 21, Wei as modified by Gibson teaches first and second parallel ducts with respective cooling and heating units as discussed above.  However, Wei as modified by Gibson does not explicitly teach or disclose that the first and second ducts are sized to achieve a same pressure loss.
Kawano (Figure 6) teaches a temperature control device, comprising: at least one duct (2a) defining a first flow path (Annotated Figure 6) and a second flow path In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Wei (US 2012/0044632), Federspiel et al. (US 2012/0101648), Gibson (US 2,166,813), and Semmes (US 7,540,320), and further in view of Kawano (US 2017/0038085).
Regarding claim 19, Wei as modified by Gibson teaches first and second parallel ducts with respective cooling and heating units as discussed above.  However, Wei as modified by Gibson does not explicitly teach or disclose that the first and second ducts are sized to achieve a same pressure loss.
Kawano (Figure 6) teaches a temperature control device, comprising: at least one duct (2a) defining a first flow path (Annotated Figure 6) and a second flow path (Annotated Figure 6), where the first and second flow paths are parallel to each other (Annotated Figure 6), where a first path length in the first flow path is shorter than a second path length in the second flow path (Annotated Figure 6), and a first area in a first intake port is smaller than a second area in a second intake port (Annotated Figure 6), where a third area in a first outtake port is smaller than a fourth area in a second outtake port (Annotated Figure 6), where Kawano acknowledges that flow paths of a plurality of flow paths are configured to be provided with a cross-sectional area such that flow is uniform across the plurality of flow paths (Paragraphs 41 and 44).  Therefore, intake and outtake port areas are recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that configuring a plurality of parallel curved flow paths with increasing cross-sectional In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).









Response to Arguments
Regarding the arguments on page 13, line 15 to page 15, line 12:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.

Regarding the arguments on page 15, line 13 to page 17, line 20:
Applicant alleges that Wei and Gibson do not teach or disclose amended claim 9 in that Gibson does not teach or disclose that (i) the heat carrier that flows out of the upper second duct does not flow into the lower first duct or that (ii) the heat carrier that flows out of the lower first duct does not flow into the upper second duct (i.e. applicant alleges that -in Gibson- the same heat carrier does not pass through both the first and second ducts.  Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., upper and lower first and second ducts) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, and as noted in the 35 USC 103 rejections above, Wei discloses a temperature control device including at least a first duct with a first cooling and heating.  However, Wei does not teach or disclose a second duct positioned in relation to the first duct.  Gibson remedies Wei in that Gibson teaches a temperature control device, 

Applicant also alleges that Wei and Gibson do not allow for supercooling of air.  Applicant's arguments have been fully considered but they are not persuasive
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., supercooling of air) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant also alleges that the rejection of claim 1 should be withdrawn. Applicant's arguments have been fully considered but they are not persuasive as claim 1 is cancelled.  However, since it appears that applicant intended to refer to claim 9, Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Regarding the arguments on page 17, line 21 to page 18, line 7:
Applicant alleges that Wei and Gibson do not teach or disclose amended claim 2 in that Wei and Gibson does not teach or disclose the second duct as having a shape that follows the outline of the first duct and is stacked on top of the first duct.  Applicant's arguments have been fully considered but they are not persuasive.
As noted in the 35 USC 103 rejections above, Wei discloses a temperature control device including at least a first duct with a first cooling and heating.  However, Wei does not teach or disclose a second duct positioned in relation to the first duct.  Gibson remedies Wei in that Gibson teaches a temperature control device, comprising: a first duct (Figure 1: Defined by a first portion of 10) with first cooling and heating unit (19), a second duct (Figure 1: Defined by a second portion of 10) with second cooling and heating unit (18), and a heat carrier (Page 1, Col. 1, lines 35-41: Air), where the heat carrier flows through the first duct from an outflux unit (11) to a first intake port (Annotated Figure 1 of Gibson) to a first outtake port (Annotated Figure 1 of Gibson) to 

Applicant also alleges that the cited art does not allow for efficient use of space.  Applicant's arguments have been fully considered but they are not persuasive.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Regarding the arguments on page 18, lines 8-11:
Applicant alleges that the claims depending from claims 2 and 9 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0292088 discloses first and second heating and cooling units arranged in series.
US 2017/0280585 discloses a temperature control device.
US 2013/0133350 discloses first and second heating and cooling units arranged in series.
US 2009/0056910 discloses first and second heating and cooling units arranged in series.
US 2008/0049396 discloses first and second heating and cooling units arranged in series.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763